DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In an amendment filed 5/18/2022, Applicant amended claims 1, 3, and 9.  This amendment is acknowledged.  Claims 1-10 are pending and are currently being examined.  Further, it is noted that the previously withdrawn claims 11-20 are not included in the most recently amended claim set and therefore it is assumed that they have been cancelled.  The withdrawn/cancelled claims should still appear in every submitted claim set but with the designation of (withdrawn) or (cancelled).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of control motors to move the ball launcher up and down in a z direction (claim 7), the plurality of control motors to move the ball launcher left and right in the xy plane (claim 8), and the plurality of control motors to launch the ball at a specific velocity (claim 10) must be shown or the feature(s) canceled from the claim(s).  It appears that each of these features are controlled by a single motor means and not a plurality of motors for each control.  No new matter should be entered.
The drawings are objected to because the drawings include measurements instead of reference numerals denoting measurements (30, 80, 52, 44, 88, etc.).  The reference numerals should be presented in the drawings as denoting a portion of the drawing which is then described and defined in the specification.  For example, in Fig. 4, a soccer goal height is denoted as 88 which indicates the height is 88 inches.  However, the height should be denoted with a reference numeral in the drawings (ex. 51) and then described in the corresponding section of the specification that numeral 51 denotes the height of X, which is preferable 88 inches.  Drawings are generally not fully considered as exactly “to scale” and they are not technical drawings and therefore the actual measurements should not be included in the drawings, but rather they should be denoted as a reference numeral that may be further described and clarified in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cucjen et al. US Pat. No. 7,691,012.
Cucjen teaches:
In Reference to Claim 1
A ball launcher device (ball launcher 1, Fig. 1-18) comprising: 
a ball receiver configured rotatable in an xy plane to receive a plurality of balls (ball receiver 38 receives a plurality of balls from the reservoir 35 is rotatable in the xy plane via frame 32 and is rotatable in the xy plane via pedestal 13); 
a ball reservoir configured swingable in the xy plane to store the plurality of balls and supply a one at a time ball (ball reservoir 35 receives a plurality of balls therein and supply balls to the receiver 38 and launcher 27 one at a time and is swingable/rotatable in the xy plane via frame 32 which is rotatable via pedestal 13); 
a ball launcher configured to launch the one at a time ball from the ball reservoir via the ball receiver at an adjustable height z and at an adjustable direction xy in relation to a field of play (ball launcher 22 uses a pair of wheels 27 to launch balls one at a time fed from the receiver and reservoir at adjustable heights (via elevation motor controls 72, Fig. 1, 7) and horizontal directions (via rotatable pedestal 13)); and 
an electronic control module configured to control the adjustable height z and the xy adjustable direction xy of the ball launcher (controller 75 in control box 7 with input buttons 8 controls the adjustable height and direction of the ball launcher).  
In Reference to Claim 2
The ball launcher device of claim 1, wherein the electronic control module comprises a control screen and a plurality of control buttons (touch screen 7 with buttons 8, Fig. 4-5).  
In Reference to Claim 3
The ball launcher device of claim 1, further comprising a stand wherein the ball reservoir is configured to swing therefrom and swingably deliver the plurality of balls to the rotatable ball receiver (frame 32 acts as a stand to hold and swing/rotate reservoir 35 and deliver balls from the reservoir 35 to the receiver 38 at outlet 37, Fig. 1).  
In Reference to Claim 4
The ball launcher device of claim 1, wherein the ball reservoir is configured to deliver balls to the ball launcher (ball reservoir 35 receives a plurality of balls therein and supply balls to the launcher via the receiver one at a time).  
In Reference to Claim 5
The ball launcher device of claim 1, wherein the electronic control module is in a wireless control of the ball receiver, the ball reservoir and the ball launcher (the control module may be controller wirelessly, Col. 5 lines 25-33, Col. 9 lines 19-32).  
In Reference to Claim 6
The ball launcher device of claim 1, wherein the ball receiver is configured to receive a plurality of soccer balls (the device may be used with soccer balls on a soccer field, Col. 2 lines 44-63, Col. 3 lines 11-19).  
In Reference to Claim 10
The ball launcher device of claim 1, wherein the ball launcher comprises a plurality of control motors to launch the ball at a specified velocity (each wheel has a wheel motor 29 which are individually controller by the controller to launch a ball at a specific velocity and spin via launch motor controls 59, Fig. 4, last line of claim 1, Col. 8 lines 27-30, 52-62, Col. 13 lines 7-12).   
In Reference to Claim 7
Cucjen teaches:
The ball launcher device of claim 1, wherein the ball launcher comprises a of control motor to move the ball launcher up and down in a z direction in relation to the xy plane (elevation control motor 72 moves the ball launcher angle up and down in the z direction in relation to the horizontal xy plane, Col. 13 lines 13-38, Col. 15 lines 8-31, Col. 20 lines 13-26).  
Further, it would have been obvious to one having ordinary skill in the art to have formed the control motors with independent up and down motors as it has been held that the duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).  In this case, one of ordinary skill would understand that substituting one motor moving in two directions with separate direction motors is an obvious design choice and has been used and known in the art.
In Reference to Claim 8
Cucjen teaches:
The ball launcher device of claim 1, wherein the ball launcher comprises a control motor to rotate the ball launcher left and right in the xy plane in relation to the z height (left and right direction are controlled by pedestal motor 17, Fig. 1-4, Col. 9 lines 33-48, Col. 10 lines 16-23, Col. 11 lines 7-13, Col. 14 lines 39-57).  
Further, it would have been obvious to one having ordinary skill in the art to have formed the control motors with independent left and right motors as it has been held that the duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).  In this case, one of ordinary skill would understand that substituting one motor moving in two directions with separate direction motors is an obvious design choice and has been used and known in the art.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cucjen as applied to claim 1 above, and further in view of Nozato US Pat. No. 4,561,414.
In Reference to Claim 9
Cucjen teaches:
The ball launcher device of claim 1, wherein the ball launcher comprises a floor ball launcher and an air ball launcher (launching means (22) is both a floor ball launcher and an air ball launcher as it can produce both floor launches (ground balls) as well as air launches (fly balls), 730, Fig. 6C, Fig. 11, s10, Fig. 14, Col. 3 lines 23-30, Col. 6 lines 35-49, Col. 17 line 63 – Col. 18 line 5, Col. 20 lines 13-26).
Further, Nozato teaches:
A similar ball launching device (1), wherein ball launchers may be positioned at a first air location (launcher 5 located at the top of the frame post 12, Fig. 1) and a second ground location (5 in phantom, at a ground lower post 38, Fig. 1
Further, it would have been obvious to one having ordinary skill in the art to have formed the launcher in two separate launchers to produce ground and air balls as it has been held that the duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).  In this case, one of ordinary skill would understand that substituting one set of launching wheels with two sets of launching wheels to allow for different launching of balls at the same time is an obvious design choice and has been used and known in the art and to allow the machine to produce various types of pitches and deliveries as taught by Nozato (Col. 1 lines 59-67, Col. 3 line 45 – Col. 4 line 4).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1-10 under 102 (Cho) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cucjen.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., floor ball launcher and the air ball launcher being separate and distinct, formed at different locations on the launching device, or launching balls from different locations on the launching device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, in the broadest reasonable interpretation, the prior art has a launching means that produces both floor launches as well as air launches and therefore it may be considered as being both a floor ball launcher and an air ball launcher as the claims do not require that the launchers are formed separately and positioned at different locations, that the floor launcher and air launchers are different types of launchers (impact vs. rotatable wheels, etc.), or that they launch balls out of different outlets/shutes on the device.  Further, Nozato (4,561,414) teaches a similar ball launching device, wherein ball launchers may be positioned at a first air location (launcher 5 located at the top of the frame post 12, Fig. 1) and a second ground location (5 in phantom, at a ground lower post 38, Fig. 1). 
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Nozato (4,561,414), Trajkovic (6,539,931), Lewis (9,010,309), Shober (2011/0303207), Campbell (9,724,584), Hart (9,937,400), and Pierotti (10,709,953) all teach similar adjustable ball launcher devices with electronic controls.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711